Exhibit 10.25

SYNAPTICS INCORPORATED

2010 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Company and any Designated Subsidiary to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the Company’s intention that
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. Accordingly, the provisions of the Plan shall be administered, interpreted
and construed in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Applicable Percentage” means the percentage specified in Section 8, subject
to adjustment by the Committee as provided in Section 8.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder, and successor provisions and regulations
thereto.

(d) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 13 of the Plan or, if no such Committee is
appointed, the Board.

(e) “Common Stock” means the Company’s common stock, par value $.001 per share.

(f) “Company” means Synaptics Incorporated, a Delaware corporation.

(g) “Compensation” means, with respect to each Participant for each pay period,
the full base salary and overtime paid to such Participant by the Company or a
Designated Subsidiary. Except as otherwise determined by the Committee,
“Compensation” does not include: (i) bonuses or commissions; (ii) any amounts
contributed by the Company or a Designated Subsidiary to any pension plan;
(iii) any automobile or relocation allowances (or reimbursement for any such
expenses); (iv) any amounts paid as a starting bonus or finder’s fee; (v) any
amounts realized from the exercise of any stock options or incentive awards;
(vi) any amounts paid by the Company or a Designated Subsidiary for other fringe
benefits, such as health and welfare, hospitalization and group life insurance
benefits, or perquisites, or paid in lieu of such benefits, or; (vii) other
similar forms of extraordinary compensation.

(h) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company or the Designated Subsidiary that employs the Employee,
provided that such leave is for a period of not more than 90 days, or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

(i) “Designated Subsidiaries” mean the Subsidiaries that have been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan.

(j) “Employee” means any person, including an Officer, whose customary
employment with the Company or one of its Designated Subsidiaries is at least
twenty (20) hours per week and more than five (5) months in any calendar year.

(k) “Entry Date” means the first day of each Exercise Period.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Exercise Date” means the last Trading Day ending on or before the May 15 or
November 15, as applicable, immediately following the First Offering Date, and
the last Trading Day ending on or before each May 15 and November 15 thereafter.



--------------------------------------------------------------------------------

(n) “Exercise Period” means, for any Offering Period, each period commencing on
the Offering Date and on the day after each Exercise Date, and terminating on
the immediately following Exercise Date.

(o) “Exercise Price” means the price per share of Common Stock offered in a
given Offering Period determined as provided in Section 8.

(p) “Fair Market Value” means, with respect to a share of Common Stock, the Fair
Market Value as determined under Section 7(b).

(q) “First Offering Date” means January 1, 2011; provided, however, that if the
offering period under the Company’s 2001 Employee Stock Purchase Plan, as
amended (the “Prior Plan”) ends prior to December 31, 2010, the First Offering
Date shall mean the January 1 or July 1, as applicable, immediately following
the end of the offering period under the Prior Plan.

(r) “Offering Date” means the first Trading Day of each Offering Period;
provided, that in the case of an individual who becomes eligible to become a
Participant under Section 3 after the first Trading Day of an Offering Period,
the term “Offering Date” shall mean the first Trading Day of the Exercise Period
coinciding with or next succeeding the day on which that individual becomes
eligible to become a Participant. Options granted after the first day of an
Offering Period will be subject to the same terms as the options granted on the
first Trading Day of such Offering Period except that they will have a different
grant date (thus, potentially, a different exercise price) and, because they
expire at the same time as the options granted on the first Trading Day of such
Offering Period, a shorter term.

(s) “Offering Period” means, subject to adjustment as provided in Section 4,
(i) with respect to the first Offering Period, the period beginning on the First
Offering Date and ending on May 15 or November 15, as applicable, which is 22
1/2 months thereafter, and (ii) with respect to each Offering Period thereafter,
the period beginning on May 16 or November 16, as applicable, immediately
following the end of the previous Offering Period and ending on May 15 or
November 15, as applicable, which is 24 months thereafter.

(t) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 under the Exchange Act and the rules and regulations promulgated
thereunder.

(u) “Participant” means an Employee who has elected to participate in the Plan
by filing an enrollment agreement with the Company as provided in Section 5 of
the Plan.

(v) “Plan” shall mean this 2010 Employee Stock Purchase Plan.

(w) “Plan Contributions” means, with respect to each Participant, the after-tax
payroll deductions withheld from the Compensation of the Participant and
contributed to the Plan for the Participant as provided in Section 6 of the Plan
and any other amounts contributed to the Plan for the Participant in accordance
with the terms of the Plan.

(x) “Subsidiary” shall mean any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, 50% or more of the total combined voting
power of all classes of stock, and that otherwise qualifies as a “subsidiary
corporation” within the meaning of Section 424(f) of the Code.

(y) “Trading Day” shall mean a day on which the national stock exchanges and the
Nasdaq system are open for trading.

3. Eligibility.

(a) Any Employee who has completed at least one (1) month of employment with the
Company or any Designated Subsidiary, and who is an Employee as of the Offering
Date of a given Offering Period shall be eligible to become a Participant as of
any Entry Date within that Offering Period under the Plan, subject to the
requirements of Section 5(a) and the limitations imposed by Section 423(b) of
the Code; provided, however, that any Employee who is an Employee as of the
First Offering Date shall be eligible to become a Participant as of such First
Offering Date.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of the Plan to the contrary, no Participant
shall be granted an option under the Plan (i) to the extent that if, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing 5% or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its Subsidiaries intended to qualify under Section 423 of the Code will
accrue at a rate which exceeds $25,000 of fair market value of stock (determined
at the time such option is granted) for each calendar year in which such option
is outstanding at any time.

4. Offering Periods. The Plan shall generally be implemented by a series of
Offering Periods. The first Offering Period shall commence on the First Offering
Date and end on May 15 or November 15, as applicable, which is 22 1/2 months
thereafter, and succeeding Offering Periods shall commence on May 16 or
November 16, as applicable, immediately following the end of the previous
Offering Period and end on May 15 or November 15, as applicable, which is 24
months thereafter. If, however, the Fair Market Value of a share of Common Stock
on any Exercise Date (except the final scheduled Exercise Date of any Offering
Period) is lower than the Fair Market Value of a share of Common Stock on the
Offering Date, then the Offering Period in progress shall end immediately
following the close of trading on such Exercise Date, and a new Offering Period
shall begin on the next subsequent May 16 or November 16, as applicable, and
shall extend for a 24 month period ending on November 15 or May 15, as
applicable. Subsequent Offering Periods shall commence on May 16 or November 16,
as applicable, immediately following the end of the previous Offering Period and
shall extend for a 24 month period ending on November 15 or May 15, as
applicable. The Committee shall have the power to make other changes to the
duration and/or the frequency of Offering Periods with respect to future
offerings if such change is announced at least five (5) days prior to the
scheduled beginning of the first Offering Period to be affected and the Offering
Period does not exceed 24 months.

5. Election to Participate.

(a) An eligible Employee may elect to participate in the Plan commencing on any
Entry Date by completing an enrollment agreement on the form provided by the
Company and filing the enrollment agreement with the Company on or prior to such
Entry Date, unless a later time for filing the enrollment agreement is set by
the Committee for all eligible Employees with respect to a given offering. The
enrollment agreement shall set forth the percentage of the Participant’s
Compensation that is to be withheld by payroll deduction pursuant to the Plan.

(b) Except as otherwise determined by the Committee under rules applicable to
all Participants, payroll deductions for a Participant shall commence on the
first payroll date following the Entry Date on which the Participant elects to
participate in accordance with Section 5(a) and shall end on the last payroll
date in the Offering Period, unless sooner terminated by the Participant as
provided in Section 11.

(c) Unless a Participant elects otherwise prior to the last Exercise Date of an
Offering Period, including the last Exercise Date prior to termination in the
case of an Offering Period terminated by operation of the rule contained in
Section 4 hereof, such Participant shall be deemed (i) to have elected to
participate in the immediately succeeding Offering Period (and, for purposes of
such Offering Period such Participant’s “Entry Date” shall be deemed to be the
first day of such Offering Period) and (ii) to have authorized the same payroll
deduction for such immediately succeeding Offering Period as was in effect for
such Participant immediately prior to the commencement of such succeeding
Offering Period.

6. Participant Contributions.

(a) Except as otherwise authorized by the Committee pursuant to Section 6(d)
below, all Participant contributions to the Plan shall be made only by payroll
deductions. At the time a Participant files the enrollment agreement with
respect to an Offering Period, the Participant may authorize payroll deductions
to be made on each payroll date during the portion of the Offering Period that
he or she is a Participant in an amount not less than 1% and not more than 15%
of the Participant’s Compensation on each payroll date during the portion of the
Offering Period that he or she is a Participant (or subsequent Offering Periods
as provided in Section 5(c)). The amount of payroll deductions shall be a whole
percentage (i.e., 1%, 2%, 3%, etc.) of the Participant’s Compensation.



--------------------------------------------------------------------------------

(b) A Participant may discontinue his or her participation in the Plan as
provided in Section 11, or may decrease or increase the rate or amount of his or
her payroll deductions during such Offering Period (within the limitations of
Section 6(a) above) by completing and filing with the Company a new enrollment
agreement authorizing a change in the rate or amount of payroll deductions;
provided, that a Participant may not change the rate or amount of his or her
payroll deductions more than once in any Exercise Period. The change in rate or
amount shall be effective with the first full payroll period following ten
(10) business days after the Company’s receipt of the new enrollment agreement.

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to 0% at such time during any Exercise Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Exercise Period and any
other Exercise Period ending within the same calendar year are equal to the
product of $25,000 multiplied by the Applicable Percentage for the calendar
year. Payroll deductions shall recommence at the rate provided in the
Participant’s enrollment agreement at the beginning of the following Exercise
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 11.

(d) Notwithstanding anything to the contrary in the foregoing, but subject to
the limitations set forth in Section 3(b), the Committee may permit Participants
to make after-tax contributions to the Plan at such times and subject to such
terms and conditions as the Committee may in its discretion determine. All such
additional contributions shall be made in a manner consistent with the
provisions of Section 423 of the Code or any successor thereto, and shall be
held in Participants’ accounts and applied to the purchase of shares of Common
Stock pursuant to options granted under this Plan in the same manner as payroll
deductions contributed to the Plan as provided above.

(e) All Plan Contributions made for a Participant shall be deposited in the
Company’s general corporate account and shall be credited to the Participant’s
account under the Plan. No interest shall accrue or be credited with respect to
a Participant’s Plan Contributions. All Plan Contributions received or held by
the Company may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate or otherwise set apart such Plan
Contributions from any other corporate funds.

7. Grant of Option.

(a) On a Participant’s Entry Date, subject to the limitations set forth in
Sections 3(b) and 12(a), the Participant shall be granted an option to purchase
on each subsequent Exercise Date during the Offering Period in which such Entry
Date occurs (at the Exercise Price determined as provided in Section 8 below) up
to a number of shares of Common Stock determined by dividing such Participant’s
Plan Contributions accumulated prior to such Exercise Date and retained in the
Participant’s account as of such Exercise Date by the Exercise Price; provided,
that the maximum number of shares an Employee may purchase during any Exercise
Period shall be Six Hundred Fifty (650) shares. The Fair Market Value of a share
of Common Stock shall be determined as provided in Section 7(b).

(b) The Fair Market Value of a share of Common Stock on a given date shall be
determined by the Committee in its discretion; provided, that if there is a
public market for the Common Stock, the Fair Market Value per share shall be
either (i) the closing price of the Common Stock on such date (or, in the event
that the Common Stock is not traded on such date, on the immediately preceding
trading date), as reported by the National Association of Securities Dealers
Automated Quotation (Nasdaq) National Market System, (ii) if such price is not
reported, the average of the bid and asked prices for the Common Stock on such
date (or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), as reported by Nasdaq, (iii) in the event
the Common Stock is listed on a stock exchange, the closing price of the Common
Stock on such exchange on such date (or, in the event that the Common Stock is
not traded on such date, on the immediately preceding trading date), as reported
in The Wall Street Journal, or (iv) if no such quotations are available for a
date within a reasonable time prior to the valuation date, the value of the
Common Stock as determined by the Committee using any reasonable means.



--------------------------------------------------------------------------------

8. Exercise Price. The Exercise Price per share of Common Stock offered to each
Participant in a given Offering Period shall be the lower of: (i) the Applicable
Percentage of the greater of (A) the Fair Market Value of a share of Common
Stock on the Offering Date or (B) the Fair Market Value of a share of Common
Stock on the Entry Date on which the Employee elects to become a Participant
within the Offering Period or (ii) the Applicable Percentage of the Fair Market
Value of a share of Common Stock on the Exercise Date. The Applicable Percentage
with respect to each Offering Period shall be 85%, unless and until such
Applicable Percentage is increased by the Committee, in its sole discretion,
provided that any such increase in the Applicable Percentage with respect to a
given Offering Period must be established not less than fifteen (15) days prior
to the Offering Date thereof.

9. Exercise of Options. Unless the Participant withdraws from the Plan as
provided in Section 11, the Participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date, and the maximum number of full
shares subject to such option shall be purchased for the Participant at the
applicable Exercise Price with the accumulated Plan Contributions then credited
to the Participant’s account under the Plan. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by the
Participant.

10. Delivery. As promptly as practicable after each Exercise Date, the Company
shall arrange for the delivery to each Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account for the benefit of each
Participant (or the Participant’s beneficiary) as appropriate, of a certificate
representing the shares purchased upon exercise of such Participant’s option.
Any amount remaining to the credit of a Participant’s account after an Offering
Period (other than an amount which is insufficient to purchase a full share of
common stock) shall be returned to the Participant as soon as administratively
practicable after the end of the Offering Period.

11. Withdrawal; Termination of Employment.

(a) A Participant may withdraw from the Plan at any time by giving written
notice to the Company. All of the Plan Contributions credited to the
Participant’s account and not yet invested in Common Stock will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal, the Participant’s option to purchase shares
pursuant to the Plan will automatically be terminated, and no further payroll
deductions for the purchase of shares will be made for the Participant’s
account. Payroll deductions will not resume on behalf of a Participant who has
withdrawn from the Plan (a “Former Participant”) unless the Former Participant
enrolls in a subsequent Offering Period in accordance with Section 5(a).

(b) Upon termination of the Participant’s Continuous Status as an Employee prior
to any Exercise Date for any reason, including retirement or death, the Plan
Contributions credited to the Participant’s account and not yet invested in
Common Stock will be returned to the Participant or, in the case of death, to
the Participant’s beneficiary as determined pursuant to Section 14, and the
Participant’s option to purchase shares under the Plan will automatically
terminate.

(c) A Participant’s withdrawal from an Offering Period will not have any effect
upon the Participant’s eligibility to participate in succeeding Offering Periods
or in any similar plan which may hereafter be adopted by the Company.

12. Stock.

(a) Subject to adjustment as provided in Section 17, the maximum number of
shares of the Company’s Common Stock that shall be made available for sale under
the Plan shall be equal to the sum of (i) any shares available for issuance
under the Company’s 2001 Employee Stock Purchase Plan, as amended (the “Prior
Plan”) on the First Offering Date (and such shares shall no longer be available
for issuance under the Prior Plan) but not to exceed 650,000 shares, (ii) an
automatic annual increase on the first day of each of the Company’s fiscal years
beginning in 2012 and ending in 2019 equal to the lesser of (A) Five Hundred
Thousand (500,000) shares, (B) 1% of all shares of Common Stock outstanding on
the last day of the immediately preceding fiscal year, or (C) a lesser amount
determined by the Board. The cumulative shares authorized under the Plan shall
be less than 10% of shares outstanding from time to time, unless a greater
number of shares is authorized by the Company’s shareholders. Shares of Common
Stock subject to the Plan may be newly issued shares or shares reacquired in
private transactions or open market purchases. If and to the extent that any
right to purchase reserved shares shall not be exercised by any Participant for
any reason or if such right to purchase shall terminate as provided herein,
shares that have not been so purchased hereunder shall again become available
for the purpose of the Plan unless the Plan shall have been terminated, but all
shares sold under the Plan, regardless of source, shall be counted against the
limitation set forth above.



--------------------------------------------------------------------------------

(b) A Participant will have no interest or voting right in shares covered by his
option until such option has been exercised.

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his or her
spouse, as requested by the Participant.

13. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall have
the authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding upon all persons.

(b) Notwithstanding the provisions of Subsection (a) of this Section 13, in the
event that Rule 16b-3 promulgated under the Exchange Act or any successor
provision thereto (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, the Plan shall only be administered by
such body and in such a manner as shall comply with the applicable requirements
of Rule 16b-3. Unless permitted by Rule 16b-3, no discretion concerning
decisions regarding the Plan shall be afforded to any person that is not
“disinterested” as that term is used in Rule 16b-3.

14. Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of the Participant’s death subsequent to an Exercise Date on
which the Participant’s option hereunder is exercised but prior to delivery to
the Participant of such shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.

(b) A Participant’s beneficiary designation may be changed by the Participant at
any time by written notice. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

15. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution, or as
provided in Section 14). Any attempted assignment, transfer, pledge or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 11.

16. Participant Accounts. Individual accounts will be maintained for each
Participant in the Plan to account for the balance of his Plan Contributions and
options issued and shares purchased under the Plan. Statements of account will
be given to Participants semi-annually in due course following each Exercise
Date, which statements will set forth the amounts of payroll deductions, the per
share purchase price, the number of shares purchased and the remaining cash
balance, if any.

17. Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a) If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends, stock
repurchases, or the like, equitable and proportionate adjustments shall be made
by the Committee in the number and/or kind of shares, and the per-share option
price thereof, which may be issued in the aggregate and to any Participant upon
exercise of options granted under the Plan.



--------------------------------------------------------------------------------

(b) In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. In the event of a
proposed sale of all or substantially all of the Company’s assets, or the merger
of the Company with or into another corporation (each, a “Sale Transaction”),
each option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Committee determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, to shorten the
Exercise Period then in progress by setting a new Exercise Date (the “New
Exercise Date”). If the Committee shortens the Exercise Period then in progress
in lieu of assumption or substitution in the event of a Sale Transaction, the
Committee shall notify each Participant in writing, at least ten (10) days prior
to the New Exercise Date, that the exercise date for such Participant’s option
has been changed to the New Exercise Date and that such Participant’s option
will be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has withdrawn from the Plan as provided in Section 11. For
purposes of this Section 17(b), an option granted under the Plan shall be deemed
to have been assumed if, following the Sale Transaction, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the Sale Transaction, the consideration (whether stock,
cash or other securities or property) received in the Sale Transaction by
holders of Common Stock for each share of Common Stock held on the effective
date of the Sale Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, that if the consideration
received in the Sale Transaction was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the
Committee may, with the consent of the successor corporation and the
Participant, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by the
holders of Common Stock in the Sale Transaction.

(c) In all cases, the Committee shall have sole discretion to exercise any of
the powers and authority provided under this Section 17, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 17.

18. Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided, that (i) no such
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant; and (ii) the Plan may not be amended in
any way that will cause rights issued under the Plan to fail to meet the
requirements for employee stock purchase plans as defined in Section 423 of the
Code or any successor thereto. To the extent necessary to comply with Rule 16b-3
under the Exchange Act, Section 423 of the Code, or any other applicable law or
regulation), the Company shall obtain stockholder approval of any such
amendment.

19. Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:

(a) the Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan; or

(b) such date as is determined by the Board in its discretion.

In the event that the Plan terminates under circumstances described in
Section 19(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.



--------------------------------------------------------------------------------

21. Effective Date. Subject to adoption of the Plan by the Board, the Plan shall
become effective on the First Offering Date. The Board shall submit the Plan to
the stockholders of the Company for approval within twelve months after the date
the Plan is adopted by the Board.

22. Conditions Upon Issuance of Shares.

(a) The Plan, the grant and exercise of options to purchase shares under the
Plan, and the Company’s obligation to sell and deliver shares upon the exercise
of options to purchase shares shall be subject to compliance with all applicable
federal, state and foreign laws, rules and regulations and the requirements of
any stock exchange on which the shares may then be listed.

(b) The Company may make such provisions as it deems appropriate for withholding
by the Company pursuant to federal or state tax laws of such amounts as the
Company determines it is required to withhold in connection with the purchase or
sale by a Participant of any Common Stock acquired pursuant to the Plan. The
Company may require a Participant to satisfy any relevant tax requirements
before authorizing any issuance of Common Stock to such Participant.

23. Expenses of the Plan. All costs and expenses incurred in administering the
Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.

24. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company, and it shall not be
deemed to interfere in any way with the Company’s right to terminate, or
otherwise modify, an employee’s employment at any time.

25. Applicable Law. The laws of the State of Delaware shall govern all matters
relating to this Plan except to the extent (if any) superseded by the laws of
the United States.

26. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.